Eish, O. J.
1. In Fulton County v. Amorous, 89 Ca. 614 (3), 615 (16 S. E. 201), it was held: “One in possession of land under a bond for titles from the true owner, with purchase-money partly paid, is the owner of the freehold relatively to all persons except the maker of the bond and those claiming under him.' In case the premises are taken or damaged *496for public purposes, the possessor under the bond is entitled to full compensation; certainly so by showing affirmatively the acquiescence of his vendor in his claim, and this may be done by producing in evidence a conveyance from the latter, made pending the action and passing the absolute title in fee simple.” Beld, that the ruling there made, upon application to review and overrule the same, after examination and consideration, is reaffirmed. Towaliga Falls Power Co. v. Washington, 136 Ga. 397 (71 S. E. 731). The ruling in Louisville & Nashville R. Co. v. Ramsay, 134 Ga. 107 (2), 110 (67 S. E. 652), is not in conflict with what is held in the two cases cited above; as in the Ramsay case the plaintiff was not in possession under a bond for title with part of the purchase-price paid, but attempted to show title by a deed executed subsequently to the commission of the trespass and to the commencement of the action.
February 13, 1912.
Action for damages. Before Judge Ellis. Fulton superior court. November 12, 1910.
J. L. May son and W. D. Ellis Jr., for plaintiff in error.
T. J. Ripley, contra.
(a) In view of such holding, the court did not err in admitting in evidence a conveyance from the true owner to the plaintiff, who was in possession of the land under a bond for title, with the purchase-money partly paid; such conveyance having been made pending the action and passing the absolute title in fee simple.
2. The demurrers to the petition were so manifestly without merit that it is unnecessary to specifically deal with them. There was evidence to support the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur, except Bill, J., not presiding.